Brinkerhoff, J.
This is a case in chancery- reserved in *thó [14-county of Trumbull. The same case, on demurrer to the bill, was-decided by the late court in bank, and is reported in 19 Ohio, 328. ' The demurrer being overruled, leave was taken by the defendants to answer, and the case was then remanded to the county from which it was reserved, for further proceedings. Answers-were subsequently filed and testimony was taken; but neither answers nor testimony materially alter the case or vary the questions-presented when it stood on demurrer. These questions arise out of the construction of the will of Henry Wick, deceased. A copy of the will and a general statement of the case are given in the report before mentioned, and it is therefore unnecessary that we-should now do more than refer to them.
The testator evidently drew the will himself, and seems to have-been an illiterate man,’ unqualified to draft legal instruments requiring preciseness of expression, and wholly unaccustomed to a clear or systematic arrangement of his ideas on paper. From-these causes there is so much indistinctness, ambiguity, and obscurity of expression in the instrument, that, after much and careful consideration, we have found it almost, if not quite, impossible to give it an interpretation entirely satisfactory to our own minds. And although, if the case were now before us as an original one, and irrespective of any authoritative determination of the questions it presents, some of us might have arrived at conclusions-differing from those announced by our predecessors, yet none of us are so clearly satisfied of error in the previous determination of the case, as to feel ourselves justified in overruling it.
There will, therefore, be a decree for complainants on. the principles settled in the opinion of the court in the reported ease be* fore mentioned.
Bartley, C. J., and Swan and Bowen, JJ., concurred.